DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (U.S. Patent Application Publication No. 2015/0200785, hereinafter “Gupta”).

As to Claim 10, Gupta discloses a virtual conferencing system receiving input from a Host to run a remote video session for a plurality of users (Web-based Conferencing System 100, Figure 1), comprising: 
 	a) a Host device responsive to input from the Host for running the remote video conference (Client 104, Figure 1); 
 	b) user devices that receive user input and provide output to users (Clients 104N, Figure 1): wherein the user devices each comprise:
 	 	1. an I/O device which receives input from, and provide output to a user operating the user device (Support Circuits 142, Figure 1);
 	 	2. a memory which stores and provides executable code including a modification program which allows the Host device to directly change, configurations, settings, layout state, content state and other information required to run the executable code to perform activities and calculations of each of the user devices (Memory 146 contains Web Conferencing Software 150 that is used by the Host to create and manipulate the web conference and the web conference activities that each other Client 104N will see during said web conference. Figure 1, Paragraph 0026);
 	 	3. a processor coupled to the I/O device and memory adapted to load and run executable code from memory, receive input from I/O device and provide output to I/O device (CPU 140, Figure 1); 
 	c) a server (Server 102, Figure 1) coupled to the Host device comprising:
 		1. a controller adapted to control the operation of the user devices (Web Conferencing Software 118, Figure 1);
 		2. a controller memory adapted to store executable code, configurations, settings, and other information required to run the executable code to perform activities and calculations (Memory 114, Figure 1); 
 		wherein the executable code within the controller memory comprises an activity scheduler which stores to and retrieves from activity storage, data and settings related to the functioning of the activity scheduler (Steps 204-210, Figure 2; Paragraph 0039); 
 	d) a cloud storage device having prestored data, configurations, settings, images, content, and services applied through the Internet coupled directly to the Host device and the user devices to provide streaming data to the user devices (Server 102 comprising Conference Activities 134 directly connected to Clients 104N via Network 108.  Figure 1; Paragraph 0031); 
 	e) the controller comprising an activity scheduler which reads activities of an activity schedule prestored in activity storage, and updates the content state of the user devices to execute the activity (Conference Management Module 122, Figure 1; Paragraphs 0030 and 0037); 
wherein the Host device, through the controller and modification program can directly modify the layout state stored in the memory of each user device to adjust the viewing parameters (Additional conference activities, in the middle of a conference, can be added to the conference and sent to particular remote users for display. Step 320, Figure 3; Paragraphs 0075-0076) and modify the content state stored in the memory of each user device to interactively control which portions streaming data viewed (Memory 146 contains Web Conferencing Software 150 that is used by the Host to create and manipulate the web conference and the web conference activities that each other Client 104N will see during said web conference. Figure 1, Paragraph 0026). 

	As to Claim 11, Gupta further teaches wherein the activity scheduler provides a location of an executable interactive application to the content state of the user devices, causing them to find and execute the interactive application (Step 310, Figure 3; Paragraph 0044).

	As to Claim 12, Gupta further teaches a feedback device which coupled to the controller which monitors participant user devices responses to the interactive application and immediately provides an indication of the responses to the Host device (Step 312, Figure 3; Paragraph 0061).

	As to Claim 13, Gupta further teaches a web browser, and the settings include web browser settings stored in memory (Paragraph 0025).

	As to Claim 14, Gupta further teaches wherein updates to the content state of the user devices are performed by updating the I/O device and the processor executing a modification program (Paragraph 0044).

	As to Claim 15, Gupta further teaches wherein the controller can modify the layout state to adjust the viewing parameters of an activity being executed through I/O device and processor by executing a modification program (Additional conference activities, modifying a layout state of the conference, can be added and sent to particular remote users for display. Step 320, Figure 3; Paragraphs 0075-0076).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-9, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Patent Application Publication No. 2015/0200785, hereinafter “Gupta”) in view of Peters et al. (U.S. Patent No. 10382722, hereinafter “Peters”).

As to Claim 1, Gupta discloses a virtual conferencing system (Web-based Conferencing System 100, Figure 1) for providing a remote session between a plurality of remote users (Users of Clients 104, Figure 1) comprising: 
 	a) a Host device adapted to receive input from and provide output to a Host (Clients 104 are adapted to receive and provide output to Web Conference Software 118. Figure 1); 
 	b) a plurality of user devices each being operated by one of the remote users (Clients 104N, Figure 1); wherein the user devices comprise:
 		1. a camera to provide live video feed (Clients 104 comprise typical computing hardware, such as a desktop computers, tablets, smart phones etc., which at the time, are known to have camera and microphone circuits to enable the Users to share video and audio with other participants in the conference.  Support Circuits 142, Figure 1; Paragraphs 0023 and 0025);
 		2. a microphone to provide live audio feed (Support Circuits 142, Figure 1; Paragraphs 0023 and 0025);
 		3. a user device memory having a modification program that is executable code, that, when executed, allows the Host device to directly access, read and update a layout state and a content state stored in a memory of each user device (Memory 146 contains Web Conferencing Software 150 that is used by the Host to create, manipulate and present  the web conference and the web conference activities that each other Client 104N will see during said web conference. Figure 1, Paragraphs 0026 and 0040); 
 	c) a controller coupled to the user devices (Operating System 116, including Activity Scheduler 118-122 are coupled to the Operating System 148 of the Client 104N, Figure 1), wherein the controller comprises an activity scheduler that can operate in at least in a 'Setup Phase' (Figure 2) and an 'Operation Phase' (Figure 3); wherein, during the 'Setup Phase', the Host device interacts with the activity scheduler according to the input from Host to:
 		1. create an activity schedule having activities to be executed (Step 206, Figure 2; Paragraph 0037),
  		2. arrange the activities in a desired order of execution (Paragraph 0037), and
 		3. store the activity schedule in an activity storage (Step 210, Figure 2; Paragraph 0039); 
wherein, during the 'Operation Phase', the activity scheduler causes the activities in the activity storage to execute on the user devices in the order defined by modifying the layout state or the content state of memory;  
wherein during the ‘Operation Phase’, the modification program is activated and allows the Host device to directly access, read and update layout state and content state stored in the memory of each user device, interactively operate the user device to control at least one of display type, width, height , video scanning parameters, current scan line, scan rate, resolution, refresh rate, windows open and display parameters for open windows, pointers, tables, and related data of user devices, and select portions of content to display (As the Web Conferencing Software 118 is in the ‘Operation Phase’ and executed, said Conference Management Module 122 directly accesses each other Client 104N to select portions of content to display as requested by the Host in the conference activities, and display said activities on each of said Client 104Ns. Paragraphs 0026, 0035, 0037, 0040 and 0044); 
 	However, Gupta does not expressly disclose a camera to provide a live video feed and a feedback device coupled to the controller that monitors video and audio being received from various user devices to automatically indicated the amount of motion of each remote user, and to forward the indication as a measure of activity to the Host device providing immediate feedback. 
 	Gupta, teaches wherein the controller receives live video and audio feeds from the cameras and microphones of the participant user devices and directs the live feeds back to selected user devices , wherein Clients 104 comprise typical computing hardware, such as desktop computers, tablets, smart phones etc., which at the time, are known to have camera and microphone circuits and accessories to enable the Users to share video and audio with other participants in a web conference.  (Paragraphs 0023 and 0025).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Host Device in a web conference as taught by Gupta with a camera.  Cameras are typical and well known accessories for web conferencing devices to enable the users to visually participate in the web conference.
 	Peters, in the same field of endeavor, teaches a feedback device coupled to the controller that monitors video and audio being received from various user devices to automatically indicated the amount of motion of each remote user (Column 8, Lines 46-55; The module 110b determines eye gaze direction of the participant and head position of the participant, allowing the module to determine a level of engagement of the participant at different times during the video conference.  This information can be used to determine periods when the participant is actively listening and periods when the user is distracted and looking elsewhere), and to forward the indication as a measure of activity to the Host device, providing immediate feedback (Column 7, Lines 47-52; Dynamically monitor and track the emotional status and response of each participant in order to help measure and determine the level and quality of participation, which is output, in real-time, as a representation (e.g., symbol, score, or other indicator) to a meeting organizer or person of authority). 
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Host Device in a web conference as taught by Gupta with a feedback device as taught by Peters.  The motivation would have been to overcome issues of remote video conferencing such as disinterest, fatigue, domineering people, and distractions (Peters, Column 2, Lines 28-31).

As to Claim 3, Gupta-Peters teach the system as previously discussed in Claim 1.  Gupta further teaches wherein at least part of the executable code is a web application, and the layout state and content state relate to the state of the web application and user device, and the controller has the ability to modify the layout state to adjust the viewing parameters of the user device, and the controller also has the ability to modify the content state to adjust what is being displayed on the user devices (Additional conference activities, in the middle of a conference, can be added to the conference and sent to particular remote users for display. Step 320, Figure 3; Paragraphs 0075-0076).

	As to Claim 4, Gupta-Peters teach the system as previously discussed in Claim 1.  Gupta further teaches wherein the executable code in user device memory is a web browser, the activity scheduler provides a next activity to execute in the content state of the participant user devices, such as a web location for a specific video file to cause the browser to stream the video file to participant user devices (Step 312, Figure 3; Paragraph 0061).

	As to Claim 5, Gupta-Peters teach the system as previously discussed in Claim 1.  Gupta further teaches wherein the executable code may be at least one of the group consisting of web-based video and audio, Software as a Service (SaaS), and Apps (Paragraph 0025).

	As to Claim 6, Gupta-Peters teach the system as previously discussed in Claim 1.  Gupta further teaches wherein the executable code stored in Host Memory includes at least one of web-based video and audio, Software as a Service (SaaS), and Apps (Paragraph 0025).

	As to Claim 7, Gupta-Peters teach the system as previously discussed in Claim 1.  Gupta further teaches wherein the controller directs live streams from the Host device and the user devices to other user devices in the same logical room (User devices can be segmented into groups by personal choice of the host, including by logical room if so desired. Step, 316, Figure 3; Paragraph 0068).

	As to Claim 8, Gupta-Peters teach the system as previously discussed in Claim 1.  Gupta further teaches wherein the users devices directly receive streaming data from a cloud storage device, and the Host device, through the controller that activates the modification program in the user devices to control at least one of portions of the streaming data  viewed and the viewing parameters of at least one user device (Server 100 is directly connected to each of the plurality of Clients 104N via Communications Network 108, this direct connection, by not including additional devices within the communication path, provides the streaming efficiency wherein content wherein the modification program is activated to control at least portions of the streaming data viewed by each of the User Devices. Step 320, Figures 1 and 3; Paragraphs 0020, 0026, 0037 and 0044).

	As to Claim 9, Gupta-Peters teach the system as previously discussed in Claim 2.  Gupta further teaches wherein the activity is a quiz and feedback device monitors the answers from the user devices to determine and report user participation to the Host device (Step 322, figure 3; Paragraph 0073).

	As to Claim 16, Gupta discloses a method of providing a virtual conference to remote users under the control of a Host (Web-based Conferencing System 100, Figure 1), comprising the steps of: 
 	a) providing a Host device which receives input from and provides output to the Host (The user of Client 104, the Host Device, is the Host. Figure 1); 
 	b) providing a controller which includes an activity scheduler that is coupled to the Host device (Web Conferencing Software 118, Figure 1); 
 	c) receiving Host input to select, preview, select order of execution and store a plurality of activities in an activity schedule (Steps 204-210, Figure 2; Paragraph 0039); 
 	d) connecting user devices to controller (Step 310, Figure 3; Paragraphs 0043-0044); 
 	e) loading an activity specified in the activity schedule (Step 310, Figure 3; Paragraphs 0043-0044); 
 	f) executing the specified activity (Step 310, Figure 3; Paragraphs 0043-0044); 
 	g) employing the Host device to activate a modification program stored in user device memory of each of the user devices to allow a direct modification to one of i) the layout state stored in the memory of the user devices to adjust the display and ii) direct modification of the content state stored in the memory of the user device to define content to be displayed on the user devices (Memory 146 contains Web Conferencing Software 150 that is used by the Host to create and manipulate the web conference and the web conference activities that each other Client 104N will see during said web conference. Figure 1, Paragraph 0026);
 	i) providing an indication of the monitored activity of each user device to the Host (Step 320, Figure 3; Paragraph 0069); 
 	j) determining if all activities of the activity schedule have been completed (Step 328, Figure 3; Paragraph 0076); 
 	k) if all of the activities in the activity schedule have not been completed, then continuing processing at step "e" above (Step 328, Figure 3; Paragraph 0076); 
 	i) passing control of the system to Host device to acquire and publish closing remarks of Host (Step 328, Figure 3; Paragraph 0076); and 
 	m) ending the virtual conference (Step 330, Figure 3; Paragraph 0076).
 	However, Gupta does not expressly disclose employing a feedback device to monitor at least one of i) audio activity, and ii) video activity of the user devices.
 	Peters, in the same field of endeavor, teaches employing a feedback device to monitor at least one of i) audio activity, and ii) video activity of the user devices. (Column 8, Lines 46-55; The module 110b determines eye gaze direction of the participant and head position of the participant, allowing the module to determine a level of engagement of the participant at different times during the video conference.  This information can be used to determine periods when the participant is actively listening and periods when the user is distracted and looking elsewhere).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Host Device in a web conference as taught by Gupta with a feedback device as taught by Peters.  The motivation would have been to overcome issues of remote video conferencing such as disinterest, fatigue, domineering people, and distractions (Peters, Column 2, Lines 28-31).

	As to Claim 17, Gupta-Peters teach the system as previously discussed in Claim 16.  Gupta further teaches wherein the participation is determined by answers to an interactive activity (A poll. Paragraph 0044).

	As to Claim 18, Gupta-Peters teach the system as previously discussed in Claim 16.  Gupta further teaches wherein the interactive activity is a quiz (A poll. Paragraph 0044).

	As to Claim 19, Gupta-Peters teach the system as previously discussed in Claim 1.  Peters further teaches wherein participation is determined by the amount of activity sensed in the live stream from each user device (Column 7, Lines 47-52; Dynamically monitor and track the emotional status and response of each participant in order to help measure and determine the level and quality of participation, which is output, in real-time, as a representation (e.g., symbol, score, or other indicator) to a meeting organizer or person of authority). The motivation to combine would have been to allow the host to track user engagement and participation to improve the conference experience. 

	As to Claim 20, Gupta teaches the method as discussed in Claim 16.  Peters further teaches wherein the state of the user devices is updated by the controller (Column 1, Lines 41-45; Provide recommendations to one or more devices so that another device or a user can make changes).  The motivation to combine would have been to allow the host to track user engagement and participation to improve the conference experience.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive: 
Applicant argues on page 8-9 that Gupta does not indicate how the Host manipulates the participants and does not manipulate the participants in the same way as the claimed invention.  The examiner disagrees.  Gupta discloses, in § 0026, manipulating the web conference and the web conference activities that each other Client 104N will see during said web conference, which reads on updating the layout state and content state of each user device.  Further on pages 9-11, Applicant argues that Gupta does not (1) indicate a master-slave relationship between the host and the participants, (2) run executable code on demand and in sync with the other user devices, and (3) disclose direct memory access type of control.  In response to applicant's arguments (1), (2), and (3) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., master-slave relationship between the host and the participants, run executable code on demand and in sync with the other user devices, and direct memory access type of control) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further yet on pages 11-12, Applicant argues that (1) Diamant does not teach a feedback device as claimed in claim 1 and (2) Gupta does not disclose direct streaming from a cloud storage device.  The examiner disagrees.  Regarding (1), Diamant is no longer relied upon in the current rejection.  Peters discloses the feedback device as claimed.  Regarding (2), Gupta’s network 108 includes a communication system that connects computers (or devices) by wire, cable, fiber optic and/or wireless link and may be a part of an Intranet, which reads on a cloud (see § 0024). 
Applicant argues on pages 12-13 (1) Gupta does not disclose direct memory access to directly modify the layout state or content state of the user devices and (2) generally indicating that a reference describes adjusting video parameters is not specific enough to disclose operating the user device to control at least one of display type, width, height, video scanning parameters, current scan line, scan rate, resolution, refresh rate, windows open and display parameters for open windows, pointers, tables, and related data of user devices, and select portions of content to display.  The examiner disagrees.  Regarding (1), in response to applicant's arguments (1), (2), and (3) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., direct memory access type of control) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regarding (2), Gupta discloses Conference Management Module 122 directly accesses each other Client 104N to select portions of content to display as requested by the Host in the conference activities, and display said activities on each of said Clients 104N.  
On pages 14-15, Applicant argues that Diamant fails to teach a feedback device as claimed in claim 1.  Diamant is no longer relied upon in the current rejection.  Peters discloses the feedback device as claimed.
On page 15, Applicant states various benefits of a direct link to the streaming source, but does not appear to make any particular argument with respect to Gupta.  Even if this argument was made, the Examiner would disagree.  Gupta discloses that server 100 is directly connected to each of the plurality of clients 104N via network 108.  Gupta does not state that there are additional devices within the communication path. 
On page 16, Applicant argues Gupta does not disclose direct memory access or direct control of the user devices.  The examiner disagrees.  In response to applicant's arguments (1), (2), and (3) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., direct memory access type of control) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, Gupta discloses manipulating the web conference and the web conference activities that each other client 104N will see during said web conference. 
On pages 16-17, Applicant argues Gupta does not disclose a direct link to the streaming source.  The examiner disagrees.  Gupta discloses that server 100 is directly connected to each of the plurality of clients 104N via network 108.  Gupta does not state that there are additional devices within the communication path. 
On pages 17-18, Applicant argues that (1) Gupta does not disclose direct memory access and (2) Diamant does not disclose the feedback device as claimed.  The examiner disagrees.  Regarding (1), in response to applicant's arguments (1), (2), and (3) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., direct memory access type of control) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regarding (2), Diamant is no longer relied upon in the current rejection.  Peters discloses the feedback device as claimed. 
Overall, the majority of Applicant’s arguments are directed to features which are not claimed.  This was also stated during the interview conducted on 11/09/2022.  The examiner is open to discussing any potential claim amendments to move prosecution forward. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2017/0332044 (Marlow et al.) – Sensors may be used to detect motion for determining if the device is in use by the user.  If the device is in use by the user, then the apparatus managing the video conference can be configured to utilize an animated avatar. 
U.S. Patent Application Publication No. 2012/0327180 (Thorson et al.) – Data section 410 for analyzing motion associated with video conference participants. 
U.S. Patent Application Publication No. 2011/0093273 (Lee et al.) – Providing feedback to a participant in a video conference where the probability of active speech is a function of the probability of lip motion detection captured by a video capture sensor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452